

Exhibit 10.16
SEPARATION AGREEMENT, GENERAL RELEASE OF CLAIMS
AND COVENANT NOT TO SUE


This Separation Agreement, General Release of Claims and Covenant Not to Sue
(sometimes referred to herein as “Release Agreement”) is made on the date signed
by Blackhawk Network, Inc., and is made by and between Blackhawk Network, Inc.,
an Arizona corporation, on the one hand, and Christopher Crum, on the other
hand.
“Releasor,” “you”, “your” and similar pronouns as used herein, refers to
Christopher Crum, and his marital community, heirs, executors, administrators
and assigns.
“Blackhawk Network, Inc.” and “Blackhawk”, as used herein, refers to Blackhawk
Network, Inc. and its successors and assigns, parents, subsidiaries, affiliates,
divisions, partners, directors, officers, managers, agents and employees, and
each of them.
WHEREAS, Releasor desires to compromise, settle and fully release any and all
claims which he may have against Blackhawk related in any way to his employment
with Blackhawk, any term or condition of that employment, or the termination of
that employment, Releasor freely and voluntarily enters into and executes this
Release Agreement in consideration of Blackhawk's agreement as follows:
A.
Severance. Subject to and in accordance with the terms of this Release
Agreement, Blackhawk agrees to pay to Releasor One Hundred Seventy-Nine Thousand
Four Hundred Seventy-Seven Dollars and Sixty-One cents ($179,477.61), which
represents Twenty-Six (26) weeks of severance pay at his final base salary.
These payments shall be made after the Effective Date and during the Severance
Period, as defined below, paid as follows: bi-weekly installments will be made
for the first Eight (8) weeks according to Blackhawk’s existing pay periods; and
a lump sum payment will be made for the Eighteen (18) weeks which is the
remainder of the severance pay. Provided that Releasor does not exercise the
right of revocation provided for in Paragraph 10(c) below, then (i) the
installment severance payment will begin within five (5) business days of the
pay period following the expiration of the seven (7) day revocation period
described in Paragraph 10(c), and (ii) the lump sum severance payment will be
made within ten (10) business days following the expiration of the seven (7) day
revocation period described in Paragraph 10(c). If Releasor becomes employed in
any other position with Blackhawk during the period the severance payment is
paid, the employment will begin promptly, at which time the Severance Period and
severance payments will end. The period during which Releasor is entitled to
receive severance pay per the terms of this Release Agreement shall be referred
to herein as the “Severance Period.”

B.
Employee Benefits. Except as otherwise provided in this Release Agreement,
Releasor’s employee benefits as a regular employee of Blackhawk shall terminate
on the last day of the month of the Effective Date, in accordance with their
respective terms and conditions. Blackhawk will reimburse Releasor for six (6)
month(s) of COBRA insurance premiums upon Releasor’s submission of evidence of
payment of such premiums.

C.
Severance Allocation. You agree that the severance payments described in
Paragraph A are allocated as follows: (1) ninety percent (90%) of the payments
are allocated as consideration for your fulfillment of the obligations needed to
avoid termination of payments under Paragraph 2 below, and (2) ten percent (10%)
of the payments are allocated as consideration for the Release Agreement’s
remaining Releasor obligations.



General Release and Settlement of Claims-Blackhawk Christopher Crum
Page 1 of 6
Blackhawk Confidential

--------------------------------------------------------------------------------




D.
Accelerated Vesting. As further consideration for Releasor’s promises made and
obligations under this Agreement, Blackhawk shall obtain necessary approval from
the appropriate governance body to cause seven thousand one hundred fifty-five
(7,155) shares which represent fifty percent (50%) of the Performance Shares
that have Performance-Vested (as defined in the 2014 PSU) prior to the Effective
Date (as defined below) pursuant to the 2014 Performance Share Agreement (the
“2014 PSU”) entered into by Releasor under the Blackhawk Network Holdings, Inc.
2013 Equity Incentive Award Plan to become Vested (as defined in the 2014 PSU)
as of the Effective Date. For the avoidance of doubt, Blackhawk shall cause one
share of common stock to be paid for each such Vested Performance Share as soon
as administrative practicable following the Effective Date, in accordance with
the 2014 PSU, and the remaining Performance Shares under the 2014 PSU shall be
forfeited.

E.
Tax Withholding. Releasor shall be responsible, and agrees to hold harmless and
indemnify Blackhawk, for any tax liabilities that he incurs as a result of the
severance payment, any other consideration provided by Blackhawk under this
Agreement and the issuance of other equity to the Releasor pursuant to the
equity award agreements to which the Releasor is a party. Any payments made to
Releasor under Sections A-D above shall be less any tax withholdings required by
law.

F.
Existing Equity Plans.     Except as set forth above in Section D, all of
Releasor’s outstanding equity grants will be treated strictly in accordance with
the terms of the respective grants and plans.    

In consideration of the foregoing and each payment made thereunder, Releasor
agrees as follows:
1.    Termination Date: Releasor’s employment will terminate with Blackhawk
effective September 30, 2016 (the “Effective Date”). For clarity, the parties
acknowledge that the Effective Date is neither shortened nor extended based on
the date when Releasor ceases to engage in work for Blackhawk.
2.    Termination of Severance Payments. As of the Execution Date and the
Effective Date, Releasor's entitlement to any future payment under Paragraph A
of this Release Agreement shall end, and Blackhawk shall have no further
obligations to Releasor, immediately upon Releasor's commencement of employment
with, or undertaking to provide any paid or unpaid consulting services to, any
person or entity in the gift card payments business, including those listed on
Schedule A (“Gift Card Payments Business Companies”) in any geographical
location, regardless of whether that is the geographical location in which
Releasor was, is or will be assigned to work. Blackhawk shall be entitled to
recover (and Releasor shall be deemed to have forfeited) any payments made to
Releasor under Paragraph A, if Releasor accepts any employment with such Gift
Cards Payments Business Companies during the period equal to twelve (12) months
following the Effective Date. Notwithstanding this Paragraph, Releasor shall be
entitled to 10% of the total amount of severance payments under this Release
Agreement as consideration for Releasor’s remaining obligations under the
Release Agreement, including the Release of Claims in Paragraph 3.
3.    Release of Claims. As of the Execution Date and the Effective Date,
Releasor hereby releases and forever discharges Blackhawk of and from any and
all claims, demands, actions, causes of action, damages and liabilities (all
hereinafter referred to as "Claims"), whether or not now known, suspected or
claimed, which Releasor possesses from his employment with Blackhawk, and any
status, term or condition of such employment or the termination of that
employment (“Release”). This Release and Release Agreement is expressly intended
to, and does, extend to and include, but is not limited to, Claims under the
following (as amended): Title VII of the Civil Rights Act of 1964; the Civil
Rights Acts of 1866 and 1867; the Equal Pay Act; the Fair Labor Standards Act;
the Age Discrimination in Employment Act of 1967; the Americans With
Disabilities Act; the Employee Retirement Income Security Act; the Older Workers
Benefit Protection Act; the California Fair Employment & Housing Act; the
California Labor Code; the Employee Retirement Income Security Act of 1974; the
Civil Rights and Women’s Equity Act of 1991; Sections 1981 through 1988 of Title
42 of the United States Code; the Occupational Safety and Health Act of 1970;
the Consolidated Omnibus Budget Reconciliation Act of 1985; the Family and
Medical Leave Act of 1993; the Worker Adjustment and Retraining Notification Act
of 1988; the Vocational Rehabilitation Act of 1973; the Equal Pay Act of 1963;
the National Labor Relations Act; the California Unruh Civil Rights Act; the
California Equal Pay Law; any similar or comparable statute or statutes in any
state, including, without limitation, the civil rights laws of Arizona,
California, Missouri, Nevada and Texas; and any other federal, state or local
statutes, ordinances, constitutional provisions or regulations prohibiting any
form or forms of discrimination in employment and/or relating to the payment of
wages and benefits. This Release and Release Agreement also extends to and
includes, but is not limited to, any Claims by Releasor for breach of any
express or implied written or oral contract; intentional or negligent infliction
of emotional distress;


General Release and Settlement of Claims-Blackhawk Christopher Crum
Page 2 of 6
Blackhawk Confidential

--------------------------------------------------------------------------------




impairment or interference with economic activities or opportunities; unlawful
interference with employment rights; defamation; wrongful termination; wrongful
discharge in violation of public policy; breach of any express or implied
covenant of good faith and fair dealing; and any and all other common law
contract and/or tort Claims. Released claims shall include any claims for
additional compensation, unvested benefits, including any form of unvested
equity grants under any Blackhawk equity plan, and future bonus or commissions.
4.    Covenant Not to Sue. Releasor covenants and agrees never, individually or
with any other person or entity or in any way, voluntarily to commence, aid in
any way, prosecute or cause or permit to be commenced or prosecuted against
Blackhawk any action or other proceeding based upon any Claim which is covered
and released by this Release Agreement. Notwithstanding this Section, nothing in
this Release Agreement prevents me from participating in any investigation or
proceeding conducted by the EEOC, NLRB, SEC or comparable federal, state or
local agency.
5.    Sole Right to Claims. Releasor represents and warrants that no other
person or entity had or has any interest in the Claims referred to in this
Release Agreement; that he has the sole right and exclusive authority to execute
this Release Agreement; and that he has not sold, assigned, transferred,
conveyed or otherwise disposed of any Claim or demand relating to any matter
covered by this Release Agreement.
6.    No Admission of Liability. Releasor acknowledges and understands that the
consideration referred to herein is provided without admission or concession by
Blackhawk of any violation of any law or liability to Releasor; and that said
consideration provides his with valuable benefits in addition to any to which he
already is entitled under Blackhawk's employee benefit plans or otherwise.
7.    No Other Consideration. Releasor acknowledges and agrees that no
consideration other than as provided for in this Release Agreement has been or
will be paid or furnished by Blackhawk; that he will make no Claim and hereby
waives any right he may now have or may hereafter have, based upon any alleged
oral alteration, amendment, modification or any other alleged change in this
Release Agreement; and that Releasor understands and has freely and voluntarily
entered into and executed this Release Agreement.
8.    Agreement Is Confidential. Releasor and Blackhawk covenant and agree that
each will maintain in confidence the terms of this Release Agreement and that,
unless required to do so by subpoena or other lawful process, and then only to
the extent so required, they will not disclose any information concerning the
Release or Release Agreement, or any of its specific terms or provisions, to any
person or entity other than Releasor’s attorneys, spouse, accountants or
certified financial or tax advisors or Blackhawk’s officers, directors,
attorneys, parents, subsidiaries, affiliates or certified or in-house
accountants, financial or tax advisors, each of whom upon receipt of such
information or this Release Agreement shall be bound by the terms of this
Paragraph 8. Notwithstanding the foregoing or the provisions of Paragraph 11,
nothing in this Release Agreement prohibits Releasor from exercising rights as
specified in Paragraph 13 of this Release Agreement. Pursuant to the Defend
Trade Secrets Act of 2016, Releasor understands that he shall not be held
criminally or civilly liable under any Federal or State trade secret law for the
disclosure of a trade secret that is made in confidence to a Federal, State, or
local government official or to an attorney solely for the purpose of reporting
or investigating a suspected violation of law. He shall not be held criminally
or civilly liable under any Federal or State trade secret law for the disclosure
of a trade secret that is made in a complaint or other document filed in a
lawsuit or other proceeding, if such filing is made under seal. An individual
who files a lawsuit for retaliation by an employer for reporting a suspected
violation of law may disclose the trade secret to the attorney of the individual
and use the trade secret information in the court proceeding, if the individual
files any document containing the trade secret under seal; and does not disclose
the trade secret, except pursuant to court order.
9.    Waiver of Civil Code Section 1542. Releasor expressly waives any right or
benefit available in any capacity under the provisions of Section 1542 of the
California Civil Code, which section provides:
“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”
Releasor expressly waives any right or benefit available in any capacity under
the provisions of any state, federal or local statute, ordinance, constitutional
provision or regulation similar or comparable to the foregoing Section 1542 of
the California Civil Code.


General Release and Settlement of Claims-Blackhawk Christopher Crum
Page 3 of 6
Blackhawk Confidential

--------------------------------------------------------------------------------




10.    Releasor’s Rights. Releasor understands and agrees that:
(a)    he has a period of twenty-one (21) days to consider this Release
Agreement and determine whether he wishes to execute the same (Releasor may
waive this 21-day period);
(b)    any rights or claims that may arise after the Effective Date of this
Release Agreement are not waived by his execution of the Release;
(c)    he has a non-waivable period of seven (7) days after the Execution Date
(as defined in the signature block, below), within which he may revoke the
Release Agreement and that the Release Agreement shall not become effective or
enforceable until the seven-day revocation period has expired; and        
(d)    in the event that Releasor fails timely to execute this Release Agreement
and return the executed original thereof to Blackhawk, or if Releasor timely
exercises the right of revocation provided for in Paragraph 10(c), above, then
Blackhawk shall be relieved of any and all obligations to Releasor under this
Release Agreement.
To the extent Christopher Crum has executed this Release Agreement within less
than twenty-one (21) days after its delivery to him; Christopher Crum hereby
acknowledges that his decision to execute this Release Agreement before the
expiration of such twenty-one (21) day period was entirely voluntary. This
Release Agreement is delivered to Releasor on September 23, 2016.
11.    Confidential Information and Non-Solicitation. Releasor covenants and
agrees that, without the express written consent of an executive officer of
Blackhawk:
A.    He will not at any time, directly or indirectly, reveal or disclose to any
person or entity, or otherwise use or exploit for the Releasor’s own benefit or
for the benefit of any other person, any confidential, proprietary or trade
secret information of or about Blackhawk, or any other Confidential Information,
obtained during the course of his employment with Blackhawk; provided, however,
that this paragraph shall not in any manner limit the protection of the
Blackhawk’s trade secrets afforded by law, and, provided further, that
Releasor’s obligations as to trade secrets shall continue indefinitely as
provided by law. For purposes of this Paragraph 11, “Confidential Information”
shall mean information and the compilation of information related to Blackhawk’s
operation and business which derives economic value, actual or potential, from
not being generally known to or readily ascertainable by other persons.
Confidential Information includes, but is not limited to, the following: any
information designated or labeled as ‘confidential’ or ‘proprietary’; any
information which is of the type one would reasonably expect a business to
maintain in confidence, including without limitation the following: legal or
business development strategies, technical information, business information,
contractual information, personnel information and information relating to
innovative activities, confidential information of third parties to which
Blackhawk owes a duty of confidentiality or non-use, financial information,
procedures, prototypes and samples, proposals or quotes made to or prepared for
customers or prospective customers, vendor and customer lists and pricing
information, compilations of information concerning clients or customers and
prospective clients or customers, the composition or description of any future
products or services that are or may be provided by Blackhawk, Blackhawk
marketing or sales information, know how (including but not limited to the
unique manner in which Blackhawk conducts business), and payment arrangements
with customers or business accounts.


General Release and Settlement of Claims-Blackhawk Christopher Crum
Page 4 of 6
Blackhawk Confidential

--------------------------------------------------------------------------------




B.    He shall not, for a period ending one (1) year after the Effective Date
hereof, directly or indirectly, for himself or for any other person or entity
(i) employ, attempt to employ, or assist in the employment of any of Blackhawk’s
current employees with whom Releasor had material contacts, unless such employee
has not been employed by Blackhawk for a period in excess of six (6) months,
and/or (ii) call on or solicit any of the actual vendors or suppliers (except
for legal service vendors or suppliers), customers or targeted prospective
customers or clients (including, without limitation, content providers and
distribution partners) of Blackhawk with whom Releasor has had material contacts
during Releasor’s employment with Blackhawk, for the purpose of providing the
same or similar services which Releasor provided to Blackhawk, nor shall
Releasor make known the names and addresses of such customers or clients, or any
such information relating in any manner to Blackhawk’s trade or business
relationships with such customers or clients. Releasor agrees that for purposes
of this non-solicitation covenant and agreement, Releasor shall be reasonably
considered to have had “material contact” if Releasor dealt on behalf of
Blackhawk with the employee, customer or client, or if Releasor supervised any
employee or contractor who dealt with the same.
12.    Cooperation in Legal Proceedings. Releasor covenants and agrees that he
will cooperate fully when and as reasonably required by Blackhawk in the defense
or prosecution of any claims, charges, complaints or lawsuits that have been or
may hereafter be filed by or against Blackhawk, in which event Blackhawk will
indemnify Releasor in the same manner and to the same extent as if he were still
employed by Blackhawk. Such cooperation will include, but is not limited to,
meeting with Blackhawk’s counsel and being available for deposition and/or trial
testimony upon reasonable notice. Blackhawk agrees that indemnification shall
include reimbursement of Releasor for reasonable expenses incurred by his in
furnishing such cooperation.
13.    Non-Disparagement; Administrative Charges. Christopher Crum on his own
behalf and on behalf of each Releasor covenants and agrees that for a period of
one year after the Effective Date, he shall not, whether acting for Releasor or
for any third party, disparage the image or reputation of Blackhawk or any of
its subsidiaries or affiliates. Blackhawk covenants and agrees that for a period
of one year after the Effective Date its officers, senior management employees
and professional employees shall not disparage the image or reputation of
Christopher Crum. Nothing in any provision of this Release Agreement shall
affect Christopher Crum’s right to file a charge with the EEOC, the NLRB, SEC or
any other federal, state or local administrative agency, waive his right to file
an application for an award for original information submitted pursuant to
Section 21F of the Securities Exchange Act of 1934, or limit Christopher Crum’s
lawful opportunity to cooperate with or participate in any administrative
proceeding or investigation. However, where this is not prohibited by applicable
law, rule, or regulation, the severance payments paid to Christopher Crum by
this Release Agreement shall be the sole monetary relief available to
Christopher Crum for the Claims being released in this Release Agreement, and
Christopher Crum will not be entitled to recover, and agrees to waive, any
additional personal monetary relief that may be sought from or awarded against
Blackhawk in the future without regard to who filed or brought such claim. In
addition, nothing in this Agreement shall restrict any legal rights to engage in
protected activities regarding the terms and conditions of employment.
Notwithstanding this release of liability, nothing in this Release Agreement
prevents me from filing any non-legally waivable claim (including a challenge to
the validity of this Release Agreement) with the Equal Employment Opportunity
Commission (“EEOC”), National Labor Relations Board (“NLRB”), the Securities and
Exchange Commission (“SEC”) or comparable federal, state or local agency or
participating in any investigation or proceeding conducted by the EEOC, NLRB,
SEC or comparable state or local agency; however, I understand and agree that,
where this is not prohibited by applicable law, rule, or regulation, I am
waiving any and all rights to recover any monetary or personal relief or
recovery as a result of such EEOC, NLRB, SEC or comparable federal, state or
local agency proceeding or subsequent legal actions.
14.    Injunctive Relief. Releasor understands and agrees that a breach of any
of the agreements, covenants, representations or warranties set forth in
Paragraphs A, B, 2, 3, 4, 5, 8, 9, 11, 12 and 13 above, shall be a material
breach of the Release Agreement, for which Blackhawk may, at its sole option: i)
immediately cease providing to Releasor any of the benefits provided for in this
Release Agreement; and/or ii) seek injunctive relief, reimbursement, damages,
attorneys’ fees and costs.
15.    Governing Law. This Release Agreement shall be governed by the laws of
the State of Arizona, without regard to the choice of law provisions thereof.
Releasor hereby expressly consents to personal jurisdiction and venue in the
State and federal courts located in Contra Costa county, California for any
lawsuit arising from or relating to this Release Agreement, without regard to
his then-current residence or domicile, and hereby expressly and irrevocably
waives any objection to such jurisdiction and venue.


General Release and Settlement of Claims-Blackhawk Christopher Crum
Page 5 of 6
Blackhawk Confidential

--------------------------------------------------------------------------------




16.    Attorneys’ Fees and Expenses. If an action is brought by either Party for
breach of any provision of this Agreement, the non-breaching Party shall be
entitled to recover all reasonable attorneys' fees and costs in defending or
bringing such an action.
17.    Severability. In case any provision of this Release Agreement shall be
determined to be invalid, illegal, or unenforceable for any reason, the
remaining provisions of this Release Agreement shall be unaffected and
unimpaired thereby and shall remain in full force and effect to the fullest
extent permitted by law.
18.    Voluntary Execution of Agreement. This Release Agreement is executed
voluntarily and without any duress or undue influence on the part or behalf of
the parties hereto, with the full intent of releasing all claims. Christopher
Crum hereby acknowledges that (a) he has read this Release Agreement, (b) he has
been represented in the preparation, negotiation, and execution of this Release
Agreement by legal counsel of his own choice or that he has voluntarily declined
to seek such counsel, (c) he understands the terms and consequences of this
Release Agreement and of the releases it contains, and (d) he is fully aware of
the legal and binding effect of this Release Agreement.
19.    Counterparts. This Release Agreement may be signed in counterpart
originals with the same force and effect as though a single original were
executed.
20.    Entire Agreement. Except to the extent subject matter in this Release
Agreement limits rights of Blackhawk (including its predecessors) in any prior
agreements between the parties, this Release Agreement constitutes the entire
agreement of the parties hereto with respect to the subject matter of the
Release Agreement, and the Release Agreement supersedes all prior agreements
between the parties with respect to the subject matter covered herein, whether
written or oral, except as otherwise expressly provided herein. Notwithstanding
the foregoing, nothing herein is intended to supersede, limit or replace any
prior non-competition, non-solicitation, and/or non-disclosure covenants or
agreements, which shall continue and remain in full force and effect per the
terms of those covenants/agreements. Where the subject matter in this Release
Agreement would otherwise limit Blackhawk’s rights in any prior agreements
between the parties, all Blackhawk rights related to such subject matter are
incorporated herein and preserved to the fullest extent allowable by applicable
law.


Dated:
October 13, 2016
 
 
/s/ Christopher Crum
 
(“Execution Date”)
 
 
Christopher Crum
 
 
 
 
 
Dated:
October 17, 2016
 
 
Blackhawk Network Inc.
 
 
 
 
 
 
 
 
By:
/s/ Suzanne Kinner
 
 
 
Name:
Suzanne Kinner
 
 
 
Its:
GVP, Human Resources





General Release and Settlement of Claims-Blackhawk Christopher Crum
Page 6 of 6
Blackhawk Confidential